Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In an Amendment filed on January 25, 2021, claims 1, 6, 18, and 20 were amended.
Claims 1-16, 18, 20, and 22 are currently pending and under examination, of which claims 1, 18, and 20 are independent claims.

Response to Amendment
In response to the means-plus-function interpretation under 35 USC 112(f) raised in the previous Non-Final Office Action, the construction of “a thermal image acquirer” as invoking a means-plus-function interpretation is maintained.
As amended, independent claim 1 recites “a thermal image acquirer that includes (i) one or more infrared detection elements ... or (ii) a thermal camera...”  (Emphasis added).  As being a conditional expression, the thermal image acquirer is construed as only including “one or more infrared detection elements”.  As defined in paragraph [0074] of the present specification, as published, if the thermal image acquirer includes the one or more infrared detection elements, the thermal image acquirer would be defined as being “pixels”, which by definition are physical points in a raster image, which do not provide sufficient structure for performing the claimed function. See MPEP 2181(1). Therefore, the amendment is insufficient to overcome the means-plus-function interpretation of “a thermal image acquirer”.
For similar reasons as those presented in claim 1, “a thermal image acquirer that includes (i) one or more infrared detection elements ... or
Albeit rebuttable, the Amendment does not present amendments to avoid being construed under 35 USC 112(f) nor does the Amendment present a sufficient showing on how the claimed limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 USC 112(f). In view of the foregoing, the means-plus-function interpretation of “a thermal image acquirer” is maintained.

Response to Arguments to 35 USC § 101 rejection
On page 14 of the Amendment, in response to the rejection under 35 USC § 101, Applicant argues that the amended elements including “a thermal image acquirer that includes (i) one or more infrared detection elements...or (ii) a thermographic camera...” do not recite a mental idea. The Office respectfully notes that, as amended, independent claim 1 now recites “a thermal camera”, not a “thermographic camera”.  In addition, as explained in detail below, the features of the thermal image acquirer were not submitted as being directed to a mental idea or concept.  Rather, the features of the thermal sensation estimator were explained as being directed to a mental process that can be performed in the human mind.  Therefore, the arguments are not persuasive.
The Office respectfully refers the Applicant to the detailed analysis of the non-statutory rejection as presented in the previous Final Office Action of August 25, 2020, and presented herein below explaining in detail why the features of the thermal sensation estimator are “mental processes” and why the features of the thermal image acquirer are not directed to a practical application nor significantly more as they are simply directed to data gathering.  The controlling performed by the controller is purely based on the mental process of the estimation, which does 

Response to Arguments over Prior Art
On pages 17 and 18 of the Amendment, it is argued that Van Treeck does not teach “a thermal sensation estimator that includes a processor and estimates a thermal sensation of a person in the air-conditioned space based on both (i) the thermal image obtained from the thermal image acquirer and (ii) a parameter set in the air conditioner”, as recited in independent claim 1.  The Office respectfully disagrees for the following reasons.
The arguments primarily focus on re-stating paragraphs [0032], [0034], [0036], [0038], and [0061] of Van Treeck to conclude that the reference does not teach the features of the thermal sensation estimator.  The Office respectfully disagrees and submits that, in addition to the referred paragraphs of Van Treeck, other portions of Van Treeck would teach a person of ordinary skill in the art the claimed recitations of the thermal sensation estimator.  
In particular, paragraph [0015] of Van Treeck describes, “A complete image of a person is obtained in terms of activity, motion, clothing insulation value, morphology, anthropometry and physiological heat balance, including skin/clothing surface temperatures and body core temperatures. All of this information can therefore be used to process information regarding the target-oriented regulatory actuation of room conditioning or air conditioning systems in order to achieve comfort-based, local regulation and actuation of air conditioning devices.” (Emphasis added)  In paragraphs [0032], [0034], [0036], and [0037] of Van Treeck, the captured infrared and/or visible portion of an electromagnetic spectrum is transmitted to an image evaluation device 20 and a correlation device 30, which takes the data from the image in order to produce at Van Treeck also describes in paragraph [0016] that “a setpoint value in a ventilation, heating or air conditioning installation,” and in paragraph [0024] explains that the “air conditioning system furthermore contains at least one control loop that can be used to regulate a surface temperature, a quantity of air, a humidity or an air temperature to a prescribable setpoint value. This control loop can have the at least one measured variable representing thermal comfort supplied to it as a setpoint or actual value.” (Emphasis added)  In paragraph [0056], Van Treeck describes that “since the room angle captured by the image capture device 10 and the infrared sensor 40 is identical in both cases, each image element can be assigned a temperature”.
In view of the description of Van Treeck, the Office construes the correlation device 30 including a digital signal processor as teaching “a thermal sensation estimator that includes a processor”. The thermal comfort determined at the correlation device reads on “estimates a thermal sensation of a person”.  The complete image of the person obtained including physiological heat balance, including surface and body core temperatures, and the image of the room angle reads on “the thermal image obtained”. The thermal comfort determined is based on air temperature or setpoint value in the air conditioner, which reads on “a parameter set in the air conditioner”.  The setpoint value reads on “the set parameter” which prescribes the air temperature of the air from the air conditioning system. The thermal comfort is based on the image of the person and the room captured by the image capture device and transmitted to the correlation device 30. The effects of the current room climate are based on temperature settings of the air conditioner.
In addition to paragraph [0061], Van Treeck describes in paragraph [0012] that “the temperature information known on the segment-by-segment basis can be used to determine the Van Treeck explains that “the room 900 is equipped with an optional air conditioning system 80 that can produce an air stream 950 inside the room. The quantity of the air stream 950 can be used to influence the air exchange rate and the flow rate inside the room 900.” Therefore, the Office construes using the temperature and the air exchange rate of the air conditioner to determine comfort reads on “the set parameter prescribing at least one of...a wind speed, and a temperature of wind emitted from the air conditioner”.
Therefore, the arguments traversing the rejection of “a thermal sensation estimator” of independent claim 1 are not deemed persuasive.
The Office suggests that rather than focusing the controlling being solely based on the mental process of estimating or determination of the thermal sensation of the person, the controller be directed to controlling the air-conditioned space based on features that cannot be performed in the human mind, but based on specific processes information that is based on the data gathered by the thermal image acquirer. 
The arguments presented on pages 19 and 20 directed to Honda are moot because the arguments do not apply to the new cited reference being used in the current rejections. Dependent claims 2-3, 6-12, and 20-21 depend directly, or indirectly, from independent claim 1.
As explained in further detail below, a combination of Van Treeck and Antonini teach all the claimed recitations of independent claim 1.
The Applicant is kindly reminded that any citations to specific paragraphs or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See
Accordingly, the arguments presented in the Amendment are not deemed persuasive.  The rejections to independent claim 1 and related dependent claims are maintained.  For similar reasons, the rejections to independent claim 18 and 20 and related dependent claims are maintained.

35 USC § 112(f) Analysis
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Claims 1, 6, 7, and 20 are interpreted under 35 U.S.C. 112(f), as reciting means for performing a specified function.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification, as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Referring to independent claim 1, this claim recites the claim limitations “a thermal image acquirer”. For purposes of examination, as described in paragraph [0065] of the specification, as published, the “thermal image acquirer” will be construed as a processor.
Referring to claims 6 and 7, these claims recite the claim limitations “a wind temperature estimator”. For purposes of examination, as described in paragraph [0065] of the specification, as published, the “wind temperature estimator” will be construed as a processor.
Referring to independent claim 20, this claim recites the claim limitations “a thermal image acquirer”. For purposes of examination, as described in paragraph [0065] of the specification, as published, the “thermal image acquirer” will be construed as a processor.
Because the referred claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites, “a thermal sensation estimator that ... estimates a thermal sensation of a person in the air-conditioned space based on both (i) the thermal image obtained from the thermal image acquirer and (ii) a parameter being set in the air conditioner, the set parameter prescribing at least one of a wind direction, a wind speed, and a wind temperature of wind emitted from the air conditioner”. 
The limitation of estimation of an active parameter, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, other than reciting “a thermal sensation estimator”, nothing in the claim element precludes the step from practically being performed in the mind. For example, “estimates a thermal sensation of a person” in the context of this claim encompasses the user mentally reviewing the thermal image and the parameter set in the air conditioner to estimate or guess the thermal sensation, comfort, or feeling of the person in the space. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the human mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This estimation is a type of observation, evaluation, and judgment that is characteristic See Synopsys, Inc. v.  Mentor Graphics Corp., 839 F.3d 1138, 1146 (Fed. Cir. 2016).
This judicial exception is not integrated into a practical application. In particular, an “air conditioner” is recited in the preamble of the claim, but it does not further modify the limitations recited in the body of the claim, and thus does not limit the claim.  Instead, the term simply refers to a standard or well-recognized air conditioner without more.  The air conditioner is the tool that is used to estimate a thermal sensation of a person. 
In addition, claim 1 recites that “a thermal image acquirer that includes (i) one or more infrared detection elements each of which detects a temperature within an air-conditioned space to acquire, as a thermal image, a first thermal image including pixels indicating a temperature distribution inside an air-conditioned space, wherein each of the pixels is associated with one of the one or more infrared detection elements, or (ii) a thermal camera that captures the air-conditioned space to acquire, as the thermal image,  a second thermal image indicating the temperature distribution inside the air-conditioned space”. The detection of the temperature or the capturing of the air-conditioned space as a thermal image represents mere data gathering that is necessary for use of the recited judicial exception (the acquired thermal image is used in the estimation performed). Thus, the limitation of acquiring a thermal image is insignificant extra solution activity. 
Regarding the “air conditioner”, the “thermal image acquirer”, the “infrared detection elements”, “a thermal camera”, the “thermal sensation estimator”, the “processor”, and the “controller”, these elements are recited generically of applying judicial exceptions of generic computing or electronic devices.  In other words, no details whatsoever are provided other than See MPEP 2106.05 for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). Even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception. Accordingly, the claim recites an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements acquire a thermal image indicating a temperature distribution inside an air-conditioned space represents mere data gathering that is necessary for use of the recited judicial exception (the acquired thermal image is used in the estimation step). Controlling an air conditioner from received image data does not amount to significantly more as recognized in Van Treeck (US Patent Publication No. 2014/0148706 A1) Abstract and Honda (US Patent Publication No. 2016/0109148 A1) Abstract.  In addition, Antonini et al. (US Patent Publication No. 2014/0148706 A1) describes in Paragraphs [0006], [0021], [0045], and [0046] infrared or temperature sensors, each sensing .
Regarding the “air conditioner”, the “thermal image acquirer”, the “infrared detection elements”, “a thermal camera”, the “thermal sensation estimator”, the “processor”, and the “controller”, these elements are recited generically of applying judicial exceptions of generic computing or electronic devices.  In other words, no details whatsoever are provided other than that they are “air conditioner”, the “thermal image acquirer”, the “infrared detection elements”, “a thermal camera”, the “thermal sensation estimator”, the “processor”, and the “controller”.  These recitations are nothing more than an attempt to link the use of the judicial exceptions to the technological environment of an air conditioner. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of “air conditioner”, the “thermal image acquirer”, the “infrared detection elements”, “a thermal camera”, the “thermal sensation estimator”, the “processor”, and the “controller” do not affect this analysis. See MPEP 2106.05 Even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception. Therefore, the claim is not patent eligible. 
For similar reasons as those presented for claim 1, claims 2-17 recite estimating additional information that may be performed by a human mind, by a mental determination or estimation. Claims 2, 3, 5, 6, 7, 8, and 12 further define the mental function of estimating as recited in claim 1.  Claims 4, 9, 11, and 12-16 further recite a mental function of calculating, 
Regarding independent claim 18, this claim is directed to a method reciting substantially same functions as those recited in independent claim 1. Therefore, the rejections applied to independent claim 1 above also applies to independent 18.
Regarding independent claim 20, this claim is directed to a sensor system reciting substantially same functions as those recited in independent claim 1. Therefore, the rejections applied to independent claim 1 above also applies to independent 20.
Furthermore, the recitations of claims 19 and 21 simply add more detail to or are cumulative to the abstract idea of independent claims 18 and 20, respectively. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication No. 2014/0148706 A1 to Van Treeck et al. ("Van Treeck") in view of US Patent Publication No. 2014/0334519 to Antonini et al. (“Antonini”).
Regarding independent claim 1, Van Treeck teaches:
An air conditioner comprising: Van Treeck: Paragraph [0061] (“…the apparatus 1 can take said variables as a basis for producing different setpoint value defaults for the room climate and can output control or regulatory signals to the control of regulatory device 85 that actuate the air conditioning system 80 and/or the heating device 902, as a result of which the desired climate is obtained,” where the combination of “regulatory device 85” and “the air conditioning system 80” reads on an air conditioner.)
…
a thermal sensation estimator that includes a processor and estimates a thermal sensation of a person in the air-conditioned space based on both (i) the thermal image obtained from the thermal image acquirer and (ii) a parameter set in the air conditioner, Van Treeck: Paragraph [0015] (“A complete image of a person is obtained in terms of activity, motion, clothing insulation value, morphology, anthropometry and physiological heat balance, including skin/clothing surface temperatures and body core temperatures. All of this information can therefore be used to process information regarding the target-oriented regulatory actuation of room conditioning or air conditioning systems in order to achieve comfort-based, local regulation and actuation of air conditioning devices.”) Van Treeck: Paragraph [0032] (“[t]he image capture device 10 is able to capture an infrared and/or visible portion of the electromagnetic spectrum”.) Van Treeck: Paragraph [0034] (“[t]he image data from the image capture device 10 are supplied to an image evaluation device 20.”) Van Treeck: Paragraph [0036] (The data generated by the image evaluation device 20 is then supplied to the correlation device 30.) Van Treeck: Paragraph [0037] (“In other embodiments of the invention, the correlation device 30 may also contain a digital signal processor, an ASIC or an FPGA.”)  Van Treeck: Paragraph [0038] (“The task of the correlation device 30 is to take the data from the produce at least one measured variable representing thermal comfort.”)  Van Treeck: Paragraph [0006] (“The invention proposes detecting thermal comfort by using an image capture device with a prescribable capture region…the image capture device may contain at least one digital camera that maps a two-dimensional image of the capture region onto a semiconductor sensor.”) Van Treeck: Paragraph [0007] (“…the room captured by the image capture device may be an interior of a building…the capture region may be a surface portion or a subvolume of an interior.”) Van Treeck: Paragraph [0054] (“As can be seen from FIG. 2, the image capture device contains an infrared sensor 40. This can be implemented in different ways. By way of example, the room region to be captured can be mapped onto a plane by at least one optical element 101.”) Van Treeck: Paragraph [0016] (“...a setpoint value in a ventilation, heating or air conditioning installation,...”.) Van Treeck: Paragraph [0024] (“The air conditioning system furthermore contains at least one control loop that can be used to regulate a surface temperature, a quantity of air, a humidity or an air temperature to a prescribable setpoint value. This control loop can have the at least one measured variable representing thermal comfort supplied to it as a setpoint or actual value.”) Van Treeck: Paragraph [0056] (“Since the room angle captured by the image capture device 10 and the infrared sensor 40 is identical in both cases, each image element can be assigned a temperature.”) Van Treeck: Paragraph [0061] (“The apparatus 1 can now determine climate data for which the comfort of the person 90 is at a maximum. The climate data, i.e. the humidity, the air temperature or else the flow rate, for which the maximum comfort is obtained may be dependent on the number of persons 90, the sex thereof, the clothing thereof, the age thereof or the physical activity. In this case, the apparatus 1 can take said variables as a basis for producing different setpoint value defaults for the room climate and can output control or regulatory signals to the control of [The correlation device 30 including a digital signal processor reads on the “thermal sensation estimator that includes a processor”. The image capture device 10 in combination with the image evaluation device 20 read on “the thermal image acquirer”. The thermal comfort determined reads on “estimates a thermal sensation of a person”.  The complete image of the person obtained including physiological heat balance, including surface and body core temperatures, and the image of the room angle reads on “the thermal image obtained”. The thermal comfort determined is based on air temperature or setpoint value in the air conditioner, which reads on “a parameter set in the air conditioner”.  The setpoint value reads on “the set parameter” which prescribes the air temperature of the air from the air conditioning system. The thermal comfort is based on the image of the person and the room captured by the image capture device and transmitted to the correlation device 30. The effects of the current room climate are based on temperature settings of the air conditioner.] the set parameter prescribing at least one of a wind direction, a wind speed, and a wind temperature of wind emitted from the air conditioner; and... Van Treeck: Paragraph [0012] (“In some embodiments of the invention, the temperature information known on the segment-by-segment basis can be used to determine the perception of temperature or perception of comfort.”) Van Treeck: Paragraph [0058] (“In addition, the room 900 is equipped with an optional air conditioning system 80 that can produce an air stream 950 inside the room. The quantity of the air stream 950 can be used to influence the air exchange rate and the flow rate inside the room 900.”) [Using the temperature and the air exchange rate of the air conditioner to determine comfort reads on “the set parameter prescribing at least one of...a wind speed, and a temperature of wind emitted from the air conditioner”.]
a controller that conducts air conditioning control of the air-conditioned space based on the thermal sensation of the person in the air-conditioned space. Van Treeck: Paragraph [0015] (“All of this information can therefore be used to process information regarding the target-oriented regulatory actuation of room conditioning or air conditioning systems in order to achieve comfort-based, local regulation and actuation of air conditioning devices.”)
Van Treeck does not expressly teach, “a thermal image acquirer that includes (i) one or more infrared detection elements or (ii) a thermographic camera, and that acquires a thermal image indicating a temperature distribution inside an air-conditioned space”. However, Antonini teaches monitoring a temperature of a survey surface in a room. Antonini teaches:
a thermal image acquirer that includes (i) one or more infrared detection elements each of which detects a temperature within an air-conditioned space to acquire, as a thermal image, a first thermal image including pixels indicating a temperature distribution inside an air-conditioned space, wherein each of the pixels is associated with one of the one or more infrared detection elements, or Antonini: Paragraph [0006] (“...one infrared or thermographic camera may be used to monitor the temperature of a surface in a room. The thermographic camera typically acquires a thermographic scan of a surface to be monitored, the scan being a two-dimensional matrix of temperature values relative to a grid of pixels of the surface. Indeed, the thermographic camera is usually implemented as a two-dimensional matrix of temperature sensors, such as microbolometers, which are capable to detect the infrared radiation emitted by the materials present within the surface. The infrared radiation is detected by the sensors of the camera and is processed to provide the thermographic scan. The values of the infrared radiation detected by the camera are further processed to provide an image of the Antonini: Paragraph [0021] (“Preferably, the step of computing comprises, for each of the number of pixels, associating the pixel with a respective temperature sensor and interpolating the second temperature values corresponding to the pixel as a function of the first temperature values corresponding to the associated temperature sensor by means of polynomials of degree equal to or higher than 1.”) Antonini: Paragraph [0046] (“The thermographic camera TC may comprise a matrix of infrared sensors, such as microbolometers. Each sensor typically senses the temperature of one pixel in the survey surface SV. The number of sensors of the camera may be e.g. 160×120 or 320×240.”) [Each of the infrared or temperature sensors sensing temperature of a surface of a room as an image including pixels reads on “one or more infrared detection elements each of which detects a temperature within an air-conditioned space to acquire, as a thermal image, a first thermal image including pixels”.  Each of the pixels representing the temperature of the surface reads on “indicating a temperature distribution”.  Associating the pixel with a respective matrix of temperature sensors reads on “each of the pixels is associated with one of the one or more infrared detection elements.”]
(ii) a thermal camera that captures the air-conditioned space to acquire, as the thermal image, a second thermal image indicating the temperature distribution inside the air-conditioned space; Antonini: Paragraph [0045] (“Moreover, in FIG. 1 a thermographic camera TC is shown, such a camera being capable of acquiring a thermographic scan of a surface inside the room R... the surfaces that are visible by the thermographic camera TC within such area will be referred to as “survey surface SV”.”) Antonini: Paragraph [0060] (“...the Antonini: Paragraph [0108] (“The temperature control system may comprise an apparatus for cooling the air and for orientating the cooled air, such as for instance an air conditioning apparatus. If, for instance, the analysis of the virtual thermographic scan Sc* performed at step 303 shows that a server is overheated, the temperature control system may be operated to cool the air and to direct the cooled air towards the overheated server so as to reduce its temperature.”) [The thermographic camera reads on “a thermal camera”.  The camera acquiring thermographic scans of surfaces in a room reads on “a second thermal image indicating the temperature distribution” and the room that is being cooled based on the analysis of the thermographic scan reads on “inside an the air-conditioned space”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Van Treeck and Antonini before them, to include with the acquisition of the thermal image of a person inside a room or a space of Van Treeck to also acquire a temperature distribution inside an air-conditioned space and setting parameters for the air-conditioner to operate along of Antonini.  Both, Van Treeck and Antonini are directed to temperature monitoring systems.
One of ordinary skill in the art would have been motivated to do this modification to obtain a thermal image of a room using an accurate thermographic scan while reducing costs. Antonini Paragraph [0094] The combination of the teachings of Antonini into Van Treeck would enable the correlation of Van Treeck to use multiple temperature sensors associated See paragraph [0109] of Antonini.  
Regarding dependent claim 2, Van Treeck teaches:
The air conditioner according to claim 1, further comprising: 
a wind speed estimator that includes the processor, and that estimates a wind speed inside the air-conditioned space, Van Treeck: Paragraph [0052] (“…the correlation device 30…” reads on “a wind speed estimator”.) Van Treeck: Paragraph [0034] (“The image data from the image capture device 10 are supplied to an image evaluation device 20. In some embodiments of the invention, the image evaluation device 20 may be in the form of a piece of software that is executed on a microprocessor or a microcontroller. In other embodiments of the invention, the image evaluation device can be implemented as an integrated circuit, for example as an ASIC and/or FPGA and/or a digital signal processor.”) Van Treeck: Paragraph [0014] (“By way of example, increasing fidgeting of the person allows thermal discomfort to be inferred. In yet another embodiment of the invention, the ventilation behavior of the person in the room can be detected. Thus, opening a window can indicate that there is an increased need for fresh air or that the temperature in the room should be lowered. In this case, the current thermal comfort is therefore low.”) [The indication that the current thermal comfort inside the room needs fresh air (i.e., poor air circulation) or that the temperature in the room should be lowered (i.e., too hot) read on “estimates a wind speed inside the air-conditioned space”.]
wherein the wind speed estimator estimates the wind speed inside the air-conditioned space based on a blow parameter set in the air conditioner, the blow parameter prescribing the wind speed at an outlet port of the air conditioner that blows air into the air-conditioned space to conduct air conditioning control, and the thermal sensation estimator estimates the thermal sensation of the person based on the thermal image and the wind speed estimated by the wind speed estimator. Van Treeck: Paragraphs [0052] and [0014] [The correlation device 30 “estimates the thermal sensation of the person based on the thermal image and the wind speed estimated by the wind speed estimator”.] Van Treeck: Paragraph [0052] (“… the correlation device 30 can also be supplied with measured values for the current room climate that are captured using sensors 70 that detect an air temperature and/or a humidity and/or a flow rate and/or a quantity of air.”) Van Treeck: Paragraph [0058] (“…the room 900 is equipped with an optional air conditioning system 80 that can produce an air stream 950 inside the room. The quantity of the air stream 950 can be used to influence the air exchange rate and the flow rate inside the room 900.”) [The flow rate of air sensed in the room reads on “a blow parameter set in the air conditioner”.] 
Regarding dependent claim 3, Van Treeck teaches:
The air conditioner according to claim 2, further comprising: 
a thermal emission estimator that estimates a human body thermal emission of the person based on the thermal image and the wind speed estimated by the wind speed estimator, Van Treeck: [0014] (“…the gesticulation and the motion or the posture make it possible to infer the wellbeing of the person. By way of example, increasing fidgeting of the person allows thermal discomfort to be inferred... Thus, opening a window can indicate that there is an increased need for fresh air or that the temperature in the room should be lowered.”) Van Treeck: Paragraph [0015] (“…it is possible to determine thermal comfort with increased precision. A complete image of a person is obtained in terms of activity, motion, clothing insulation value, morphology, anthropometry and physiological heat balance, including skin/clothing surface temperatures and body core temperatures.”) Van Treeck: Paragraph [0038] Van Treeck: Paragraph [0034] (“The image data from the image capture device 10 are supplied to an image evaluation device 20. In some embodiments of the invention, the image evaluation device 20 may be in the form of a piece of software that is executed on a microprocessor or a microcontroller. In other embodiments of the invention, the image evaluation device can be implemented as an integrated circuit, for example as an ASIC and/or FPGA and/or a digital signal processor.”) [The combination of the image evaluation device and the correlation device reads on “a thermal emission estimator”. The thermal comfort based on the inference of the wellbeing of the person reads on “estimates a thermal body thermal emission of the person”, the information acquired from the gesticulation, the motion, and the posture reads on “based on the thermal image”, and the inference of the increased need for fresh air reads on “the wind speed estimated”.]
wherein the thermal sensation estimator estimates the thermal sensation of the person based on the human body thermal emission of the person estimated by the thermal emission estimator. Van Treeck: Paragraphs [0015] and [0038] [The thermal comfort determined and produced reads on “estimates the thermal sensation of the person”.]  
Regarding independent claim 18, this claim discloses a method that is implemented by the air conditioner of independent claim 1 with substantially the same limitations.  Therefore, the rejections applied to independent claim 1 above also applied to independent claim 18.
Regarding independent claim 20, this claim discloses a sensor system that is implemented by the air conditioner of independent claim 1 with substantially the same limitations.  Therefore, the rejections applied to independent claim 1 above also applied to independent claim 20.

Claims 4-12 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Van Treeck and Antonini in view of de Dear, R.J., Arens, E., Hui, Z. and Oguro, M., 1997. Convective and radiative heat transfer coefficients for individual human body segments. International Journal of Biometeorology, 40(3), pp.141-156. (“Dear”).
Regarding dependent claim 4, Van Treeck and Antonini teach all the claimed features of independent claim 1 and claims 2-3, from which claim 4 depends.  Van Treeck also teaches: 
The air conditioner according to claim 3, furthermore comprising:
a temperature calculator that includes the processor, and that calculates a surface temperature of the person by using the thermal image; and Van Treeck: Paragraph [0045] (“The detection of the surface temperatures at clothed and unclothed points on a person by means of the image capture device, particularly taking account of the body position, allows a mathematical model to be used to calculate heat flows that are emitted by the human body under currently prevailing ambient conditions on a specific body part and/or on the entire body.”) [The image capture device reads on “a temperature calculator” and the calculation of the heat flows at the image evaluation device reads on “calculates a surface temperature of the person”.]
… wherein the thermal emission estimator estimates the human body thermal emission of the person by using … an ambient temperature that is a temperature of regions other than the person in the air-conditioned space, and the surface temperature of the person calculated by the temperature calculator. Van Treeck: Paragraph [0045] (“…a mathematical model to be used to calculate heat flows that are emitted by the human body under currently prevailing ambient conditions on a specific body part and/or on the entire body. To this end, the currently measured ambient conditions (humidity, local/global surface temperatures, Van Treeck: Paragraph [0046] (“The mathematical model itself is based on the human thermoregulation system and maps all thermoregulation mechanisms (sweating, shivering, vessel constriction/dilation) using known and validated (Foda et al., 2011) regression functions.”) [The model is an estimate of the human body thermal emission and is based on ambient conditions, which reads on “ambient temperature”, and the thermoregulation mechanisms read on “the surface temperature of the person”.]
Van Treeck and Antonini do not explicitly teach “a convective heat transfer coefficient calculator that calculates a convective heat transfer coefficient based on the wind speed estimated by the wind speed estimator, wherein the thermal emission estimator estimates the human body thermal emission of the person by using the convective heat transfer coefficient calculated by the convective heat transfer coefficient calculator…”  However, Dear teaches:
a convective heat transfer coefficient calculator that calculates a convective heat transfer coefficient based on the wind speed estimated by the wind speed estimator, Dear: Page 147, first column (“Subtraction of hr from the total dry heat transfer coefficients, h, of the uncoated manikin, gives the convective heat transfer coefficients, hc. Convective heat transfer coefficients were thus obtained for the manikin, in both standing and seated posture, under eight wind directions (0 to 315 azimuth degrees in 45° increments). Seven individual wind speeds were tested for each posture and direction to enable regression curves to be fitted to the hc results, giving 112 experiments in total. A convective heat transfer coefficient was derived for each of the 16 manikin body segments in each of the 112 experiments.”) wherein the thermal emission estimator estimates the human body thermal emission of the person by using the convective heat transfer coefficient calculated by the convective heat transfer coefficient calculator, an ambient temperature that is a temperature of regions other than the person in the air-conditioned space, and the surface temperature of the person calculated by the temperature calculator Dear: Page 142, first column, (“The influential ASHRAE Handbook of Fundamentals (1993) partitions total dry heat transfer to and from the human body into convective … fluxes: C=fclhc(tcl−ta) (W/m2)… where hc is the convective heat transfer coefficient (W/m2 per K); … fcl is the clothing area factor, representing the ratio of clothed body surface area to nude body surface area (Acl/AD) and approximated as 1+0.3 Icl for an ensemble, with Icl being the intrinsic clothing ensemble insulation in clo (fcl=unity for the nude situation); tcl is the clothed body’s mean surface temperature (°C); ta is the ambient air temperature (°C) …”) [The estimate of the body heat transfer from the human body based on manikin modeling (fclhc(tcl−ta)) reads on “estimates the human body thermal emission of the person by using the convective heat transfer coefficient”, where ta reads on “ambient temperature that is a temperature of regions other than the person in the air-conditioned space”, and tcl reads on “the surface temperature of the person”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Van Treeck, Antonini, and Dear before them, to include in the estimation of the human body thermal emission of a person in Van Treeck to also include a convective heat transfer coefficient.
One of ordinary skill in the art would have been motivated to do this modification to improve simulation of both transient and spatial homogeneities in a thermal environment of a person through human thermal physiological and comfort models. In order to increase the detail in the formulation of the models, anatomically specific convective and radiative heat transfer Dear Abstract.
Regarding dependent claim 5, Van Treeck and Antonini teach all the claimed features of independent claim 1 and claims 2-3. Van Treeck, Antonini, and Dear teach all the claimed features of claim 4, from which claim 5 depends.  Van Treeck also teaches: 
The air conditioner according to claim 4, further comprising: 
a human position estimator that includes the processor, and that estimates a position of the person relative to the air conditioner based on the thermal image acquired by the thermal image acquirer and a position of the thermal image acquirer inside the air-conditioned space, Van Treeck: Paragraph [0008] (“The image evaluation device takes the images of at least one person that are captured by the image capture device in order to ascertain at least one position in the room...”) Van Treeck: Paragraph [0056] (“…the apparatus 1 can be integrated in a room…”)  Van Treeck: Paragraph [0058] and FIG. 3 (“…the room 900 is equipped with an optional air conditioning system 80 that can produce an air stream 950 inside the room.”) [The image evaluation device reads on “a human position estimator” that communicates with the image capture device or sensor 10 (“the thermal image acquirer”). The ascertaining of the position of the person in the room reads on “estimates a position of the person relative to the air conditioner”. ]
wherein the wind speed estimator estimates the wind speed around the person in the air-conditioned space based on the position of the person estimated by the human position estimator, and the blow parameter, and… Van Treeck: Paragraph [0052] (“…the correlation device 30…” reads on “a wind speed estimator”.) Paragraph [0014] (“By way of example, increasing fidgeting of the person allows thermal discomfort to be inferred. In yet another Van Treeck: Paragraph [0016] (“A ventilation, heating or air conditioning installation within the meaning of the present invention may comprise a personalized device for a user, for example … at least one air blower associated with a person …”) [The indication that the current thermal comfort inside the room needs fresh air (i.e., poor air circulation) or that the temperature in the room should be lowered (i.e., too hot) read on “estimates the wind speed around the person in the air-conditioned space”. The blower associated with the person reads on “the blow parameter”.]
Van Treeck does not explicitly teach “the convective heat transfer coefficient calculator calculates the convective heat transfer coefficient of the person based on the wind speed around the person estimated by the wind speed estimator”  However, Dear teaches:
the convective heat transfer coefficient calculator calculates the convective heat transfer coefficient of the person based on the wind speed around the person estimated by the wind speed estimator. Dear: Abstract (“The present study used an articulated thermal manikin with 16 body segments (head, chest, back, upper arms, forearms, hands, pelvis, upper legs, lower legs, feet) to generate … natural- and forced-mode convective coefficients. The tests were conducted across a range of wind speeds…”) Dear: Page 145, first column (“The basic approach adopted in the present study involved the use of a skin-temperature-controlled manikin exposed to a variety of precisely regulated wind speeds within a boundary layer wind tunnel.”) 
The motivation to combine Van Treeck, Antonini, and Dear
Regarding dependent claim 6, Van Treeck and Antonini teach all the claimed features of independent claim 1 and claims 2-3. Van Treeck, Antonini, and Dear teach all the claimed features of claim 4, from which claim 6 depends.  Van Treeck also teaches: 
The air conditioner according to claim 4, further comprising: 
a human position estimator that includes the processor, and that estimates a position of the person relative to the air conditioner based on the thermal image and a position of the thermal image acquirer inside the air-conditioned space; and Van Treeck: Paragraph [0008] (“The image evaluation device takes the images of at least one person that are captured by the image capture device in order to ascertain at least one position in the room...”) Van Treeck: Paragraph [0056] (“…the apparatus 1 can be integrated in a room…”)  Van Treeck: Paragraph [0058] and FIG. 3 (“…the room 900 is equipped with an optional air conditioning system 80 that can produce an air stream 950 inside the room.”) [The image evaluation device reads on “a human position estimator” that communicates with the image capture device or sensor 10 (“the thermal image acquirer”). The ascertaining of the position of the person in the room reads on “estimates a position of the person relative to the air conditioner”. ]
a wind temperature estimator that estimates a wind temperature around the person in the air-conditioned space based on the position of the person estimated by the human position estimator and a blow temperature at the outlet port of the air conditioner, Van Treeck: Paragraph [0018] (“The surface temperature of the body of the person or his local skin temperature is set by the contact between the body and the microclimate that surrounds it.”) Van Treeck: Paragraph [0061] (“The climate data, i.e. …the air temperature or else the flow rate, for which the maximum comfort is obtained may be dependent on the number of persons 90, the sex thereof, the clothing thereof, the age thereof or the physical activity.”) 
wherein the thermal emission estimator estimates the human body thermal emission of the person by using the wind temperature around the person estimated by the wind temperature estimator as the ambient temperature. Van Treeck: Paragraph [0045] (“…a mathematical model to be used to calculate heat flows that are emitted by the human body under currently prevailing ambient conditions on a specific body part and/or on the entire body… ambient conditions (… local.. air speeds…) are transferred to the mathematical model as input parameters.”) [The mathematical model used to calculate the heat flow from the human body under ambient conditions or air speeds reads on “estimates the human body thermal emission of the person by using the wind temperature around the person…as the ambient temperature”.]
Regarding dependent claim 7, Van Treeck and Antonini teach all the claimed features of independent claim 1 and claims 2-3. Van Treeck, Antonini, and Dear teach all the claimed features of claim 4 and 6, from which claim 7 depends.    Van Treeck also teaches: 
The air conditioner according to claim 6, wherein 
the wind temperature estimator estimates the wind temperature around the person based on the position of the person estimated by the human position estimator, and Van Treeck: Paragraph [0045] (“The detection of the surface temperatures at clothed and unclothed points on a person by means of the image capture device, particularly taking account of the body position, allows a mathematical model to be used to calculate heat flows that are emitted by the human body under currently prevailing ambient conditions on a specific body part and/or on the entire body. To this end, the currently measured ambient conditions (… local/global surface temperatures…) are transferred to the mathematical model as input parameters.”)
a blow temperature parameter set in the air conditioner, the blow temperature parameter prescribing a blow temperature at the outlet port of the air conditioner that blows air into the air-conditioned space to conduct air conditioning control. Van Treeck: Paragraph [0061] (“The climate data, i.e. …the air temperature or else the flow rate, for which the maximum comfort is obtained may be dependent on the number of persons 90, the sex thereof, the clothing thereof, the age thereof or the physical activity.”)
Regarding dependent claim 8, Van Treeck and Antonini teach all the claimed features of independent claim 1 and claims 2-3. Van Treeck, Antonini, and Dear teach all the claimed features of claims 4-5, from which claim 8 depends.    Van Treeck also teaches: 
The air conditioner according to claim 5, wherein the human position estimator estimates the position of the person by using a position of the person’s feet in the thermal image acquired by the thermal image acquirer, a height of the thermal image acquirer from a floor in the air-conditioned space, and an effective angular field of view of the thermal image acquirer. Van Treeck: Paragraph [0008] (“…to ascertain at least one position in the room…” which reads on “a position of the person’s feet in the thermal image”.] Van Treeck: FIG. 3 [As shown in FIG. 3 with the air conditioning system 80, the image capture device 10 or “thermal image acquirer” is positioned at “a height …from a floor” (floor 930).] Van Treeck: Paragraph [0056] (“Since the room angle captured by the image capture device 10 and the infrared sensor 40 is identical in both cases, each image element can be assigned a temperature. This allows a distinction to be drawn between clothed and unclothed body parts with greater precision using the motion pattern.”)
Regarding dependent claim 9, Van Treeck and Antonini teach all the claimed features of independent claim 1 and claim 2, from which claim 9 depends.    Van Treeck also teaches: 
The air conditioner according to claim 2, further comprising: 
a temperature calculator that includes the processor, and that calculates a surface temperature of the person by using the thermal image, Van Treeck: Abstract (“…an image evaluation unit to receive the data of the infrared sensor to correlate the measured surface temperatures with a segmented physiological model of the person.”) Van Treeck: Paragraph [0034] (“The image data from the image capture device 10 are supplied to an image evaluation device 20. In some embodiments of the invention, the image evaluation device 20 may be in the form of a piece of software that is executed on a microprocessor or a microcontroller. In other embodiments of the invention, the image evaluation device can be implemented as an integrated circuit, for example as an ASIC and/or FPGA and/or a digital signal processor.”)
wherein if the wind speed at the outlet port is varied, the human region temperature calculator uses a thermal image obtained from the thermal image acquirer before the variation in the wind speed at the outlet port and a thermal image obtained from the thermal image acquirer after the variation in the wind speed at the outlet port Van Treeck: Paragraph [0008] (“…the image capture device capture images of at least one person continuously...”) Van Treeck: Paragraph [0014] (“…the gesticulation and the motion or the posture make it possible to infer the wellbeing of the person… This process can be detected by the image capture device…”) Van Treeck: Paragraph [0060] (“The data from the image capture device 10 are also supplied to the apparatus 1, as already explained above”, which as previously explained generates a “thermal image” based multiple variables including gesticulation, motion, and/or surface temperature of a person.) Van Treeck: Paragraph [0061] (“The apparatus 1 can now determine climate data for which the comfort of the person 90 is at a maximum. The climate data, i.e. … the flow rate, for which the maximum comfort is obtained may be dependent on the number of persons 90... In this case, the apparatus 1 can take said variables as a basis for [Based on the physiological model and the thermographic image from which the surface temperature information is acquired (Abstract and Paragraph [0011], the regulatory signals for the air conditioning system 80 before producing the desired climate reads on “a thermal image obtained…before the variation in the wind speed at the outlet port”.  Based on the physiological model and the thermographic image from which the surface temperature information is acquired, the regulatory signals for the air conditioning system 80 after producing the desired climate reads on “a thermal image obtained…after the variation in the wind speed at the outlet port”.]
to calculate a surface temperature of the person before the variation and a surface temperature of the person after the variation, and Van Treeck: Paragraph [0015] (“…detecting thermal comfort therefore does not necessarily or at least not exclusively detect the temperature of the skin surface of a person but rather detects the specific behavior and hence the effects of the current room climate on the wellbeing of the person.”) [The temperature of the skin surface before the effect of the current room climate reads on “a surface temperature of the person before the variation” and the temperature of the skin surface after the effect of the current room climate reads on “a surface temperature of the person after the variation”.]
Van Treeck and Antonini do not explicitly teach, “the wind speed estimator estimates the wind speed around the person in the air-conditioned space based on the surface temperature of the person before the variation and the surface temperature of the person after the variation.”  However, Dear teaches:
the wind speed estimator estimates the wind speed around the person in the air-conditioned space based on the surface temperature of the person before the variation and the surface temperature of the person after the variation. Dear: Abstract (“Human thermal physiological and comfort models will soon be able to simulate both transient and spatial inhomogeneities in the thermal environment... The present study used an articulated thermal manikin with 16 body segments (head, chest, back, upper arms, forearms, hands, pelvis, upper legs, lower legs, feet) ... The tests were conducted across a range of wind speeds from still air to 5.0 m/s... The radiative heat transfer coefficient measured for the whole-body was 4.5 W/m2 per K for both the seated and standing cases, closely matching the generally accepted whole-body value of 4.7 W/m2 per K.”) [The study across a range of wind speeds based on the heat coefficient measures of the body reads on “estimates the wind speed around the person …based on the surface temperature of the person”.] Dear: Page 147, second column (“…the wind tunnel’s fan was turned on and adjusted until the desired air speed (±0.05 m/s) was recorded within the manikin’s occupied zone. The manikin was then equilibrated ... Manikin segment temperatures and power inputs were logged for at least 10 min after equilibration, with logger scans every 120 s.”) [Before equilibration reads on “before the variation” and after equilibration reads on “after the variation”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Van Treeck, Antonini, and Dear before them, to include in the estimation of the human body thermal emission of a person in Van Treeck to estimate the wind speed around the person (or manikin) before and after the variation of wind speed.
Dear Abstract.
Regarding dependent claim 10, Van Treeck and Antonini teach all the claimed features of independent claim 1 and claim 2. Van Treeck, Antonini, and Dear teach all the claimed features of claim 9, from which claim 10 depends.    Van Treeck also teaches: 
The air conditioner according to claim 9, wherein the wind speed at the outlet port is varied Van Treeck: Paragraph [0058] (“…air conditioning system 80 that can produce an air stream 950 inside the room. The quantity of the air stream 950 can be used to influence the air exchange rate and the flow rate inside the room 900. The temperature of the entering air 950 can be used to heat or cool the room 900.”) 
Van Treeck does not explicitly teach, “by setting the blow parameter so as to prescribe the wind speed at the outlet port to zero, and after that, prescribe the wind speed at the outlet port to a certain speed.”  However, Dear teaches:
by setting the blow parameter so as to prescribe the wind speed at the outlet port to zero, and after that, prescribe the wind speed at the outlet port to a certain speed. Dear: Abstract (“The tests were conducted across a range of wind speeds from still air to 5.0 m/s, representing atmospheric conditions typical of … indoors …”)
The motivation to combine Van Treeck, Antonini, and Dear
Regarding dependent claim 11, Van Treeck and Antonini teach all the claimed features of independent claim 1 and claims 2-3. Van Treeck, Antonini, and Dear teach all the claimed features of claim 4, from which claim 11 depends.    Van Treeck also teaches: 
The air conditioner according to claim 4, wherein the temperature calculator calculates the surface temperature of the person and the ambient temperature by using the thermal image. Van Treeck: Paragraph [0050] (“…a computation device 50 to which data from the correlation device 30 are supplied and that is set up to determine the surface temperature…”) Van Treeck: Paragraphs [0045] and [0046] [The mathematical model executed is based on current prevailing ambient conditions and the human thermoregulation system (“surface temperature of the person”).] Van Treeck: Abstract (“A device … includes an infrared sensor to generate a thermographic image by detecting the temperature at a plurality of points to detect the surface temperature of at least one person; an image evaluation unit to receive the data of the infrared sensor to correlate the measured surface temperatures with a segmented physiological model of the person. The image evaluation unit determines a position in space and/or a gesture and/or anthropometric and/or morphological data of the at least one person, and a correlation unit receiving the data of the image evaluation unit to generate, on the basis of the position in space and/or the gesture and/or the anthropometric and/or morphological data of the at least one person, at least one variable representing thermal comfort.”)
Regarding dependent claim 12, Van Treeck and Antonini teach all the claimed features of independent claim 1 and claims 2-3. Van Treeck, Antonini, and Dear teach all the claimed features of claim 4, from which claim 12 depends.    Van Treeck also teaches: 
The air conditioner according to claim 4, further comprising: 
a received heat calculator that includes the processor, and that calculates a received heat, the received heat being an amount of heat that the person receives, Van Treeck: Paragraph [0011] (“…the physiological data allow statements regarding state of health or physiological heat balance to be derived. The influence of solar radiation, like other energy variables having a thermodynamic effect on the body (thermal history), is taken into account…”) Van Treeck: Paragraph [0034] (“The image data from the image capture device 10 are supplied to an image evaluation device 20. In some embodiments of the invention, the image evaluation device 20 may be in the form of a piece of software that is executed on a microprocessor or a microcontroller. In other embodiments of the invention, the image evaluation device can be implemented as an integrated circuit, for example as an ASIC and/or FPGA and/or a digital signal processor.”)Van Treeck: Paragraph [0040] (“The temperature data are also supplied to the correlation device 30…”) [The correlation device 30 calculates “an amount of heat that the person receives”.]
wherein the thermal emission estimator estimates the human body thermal emission of the person by using… an ambient temperature that is a temperature of regions other than the person in the air-conditioned space, the surface temperature of the person calculated by the temperature calculator, and the received heat calculated by the received heat calculator. Van Treeck: Paragraph [0045] (“…a mathematical model to be used to calculate heat flows that are emitted by the human body under currently prevailing ambient conditions on a specific body part and/or on the entire body.”) [The mathematical model used to calculate the heat flow from the human body reads on “estimates the human body thermal emission of the person by using…an ambient temperature” which is a region other than the person in the space as shown in FIG. 3.] Van Treeck: Paragraph [0047] (“…the mathematical [The skin surface temperature reads on “the surface temperature of the person” and the measured temperatures on the surface segments of the person reads on “the received heat calculated”.) 
Van Treeck and Antonini do not explicitly teach “using the convective heat transfer coefficient calculated by the convective heat transfer coefficient calculator...”  However, Dear teaches:
using the convective heat transfer coefficient calculated by the convective heat transfer coefficient calculator Dear: Page 142, first column, [The estimate of the body heat transfer from the human body based on manikin modeling (fclhc(tcl−ta)) reads on “estimates the human body thermal emission of the person by using the convective heat transfer coefficient”.]
The motivation to combine Van Treeck, Antonini, and Dear, which teach the features of the present claim, as submitted in independent claim 1 and claim 4, is incorporated herein.
Regarding dependent claim 14, Van Treeck and Antonini teach all the claimed features of independent claim 1 and claims 2-3. Van Treeck, Antonini, and Dear teach all the claimed features of claim 4, from which claim 14 depends.    
Van Treeck and Antonini do not explicitly teach, “the temperature calculator calculates a temperature of the face or inside the face of the person as the surface temperature of the person”.  However, Dear teaches:
The air conditioner according to claim 4, wherein the temperature calculator calculates a temperature of the face or inside the face of the person as the surface temperature of the person. Dear: page 145, first column (“Using a mean air speed of 0.47 m/s directed at the face of a heated manikin head, Mayer (1992) found hc=10.5 W/m2 per K for the the face of a heated manikin head and measured heat flux with a small heat flux plate (see Fig. 1).”)
The motivation to combine Van Treeck, Antonini, and Dear, which teach the features of the present claim, as submitted in independent claim 1 and claim 4, is incorporated herein.
Regarding dependent claim 15, Van Treeck and Antonini teach all the claimed features of independent claim 1 and claims 2-3. Van Treeck, Antonini, and Dear teach all the claimed features of claim 4, from which claim 15 depends.     
Van Treeck and Antonini do not explicitly teach, “the temperature calculator calculates a temperature of a femoral region of the person as the surface temperature of the person”.  However, Dear teaches:
The air conditioner according to claim 4, wherein the temperature calculator calculates a temperature of a femoral region of the person as the surface temperature of the person. Dear: page 143, first column and Table 2 (“The climate chamber surface temperatures were independently controlled to give mean radiant temperatures of 27.0 and 28.1 °C. The resulting hr estimates, segment-by-segment, are listed in Table 2”, which includes the temperature read on the thighs or “a temperature of a femoral region of the person”.]
The motivation to combine Van Treeck, Antonini, and Dear, which teach the features of the present claim, as submitted in independent claim 1 and claim 4, is incorporated herein.
Regarding dependent claim 16, Van Treeck and Antonini teach all the claimed features of independent claim 1 and claims 2-3. Van Treeck, Antonini, and Dear teach all the claimed features of claim 4, from which claim 16 depends.     
Van Treeck and Antonini do not explicitly teach, “the temperature calculator calculates an average temperature of a region recognized as the person in the thermal image as the surface temperature of the person”.  However, Dear teaches:
The air conditioner according to claim 4, wherein the temperature calculator calculates an average temperature of a region recognized as the person in the thermal image as the surface temperature of the person. Dear: page 143, first column and Table 2 (“The really weighted average hr from this experiment was 4.3 W/m2 per K, a value in reasonably good agreement with the whole-body value of 4.7 W/m2 per K… weighted average would be significantly below 4.7 W/m2 per K were the leg and feet hr values not overestimated because of thermal stratification.”) [The average of the whole-body in watts per square meter kelvin reads on “an average temperature of a region recognized as the person”.]
The motivation to combine Van Treeck, Antonini, and Dear, which teach the features of the present claim, as submitted in independent claim 1 and claim 4, is incorporated herein.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Van Treeck and Antonini in view of Dear and further in view of McNeill, Marc B., Parsons, Ken C., 2008. The effects of solar radiation on human thermoregulatory system: Experimental investigation into thermal strain caused by solar radiation. Department of Human Sciences, Loughborough University, LE11 3TU, UK. (“McNeill”).
Regarding dependent claim 13, Van Treeck and Antonini teach all the claimed features of independent claim 1 and claims 2-3 and Van Treeck, Antonini, and Dear teach all the claimed features of claims 4 and 12, from which claim 13 depends.  Van Treeck also teaches: 
The air conditioner according to claim 12, wherein 
the received heat calculator includes a sunlight intensity estimator that includes the processor, and that estimates a sunlight intensity on the person, a sunlight area calculator that includes the processor, and that calculates a surface area of part of the person on which sunlight is incident, and Van Treeck: Paragraph [0011] and FIG. 2 (“In the image evaluation device… The influence of solar radiation, like other energy variables having a thermodynamic effect on the body (thermal history), is taken into account implicitly by virtue of the actual state of the body being described by the infrared data, sensor data and the data ascertained using the thermophysiological model.”) [The image evaluation device reads on “a sunlight intensity estimator” and “a sunlight area calculator”. The solar radiation taken into account reads on “estimates a sunlight intensity” and the solar radiation on the body through the infrared data reads on “a surface area of part of the person on which sunlight is incident”.]
a received heat computer that includes the processor, and that calculates the received heat by using the sunlight intensity estimated by the sunlight intensity estimator, the surface area calculated by the sunlight area calculator, and ... Van Treeck: Paragraph [0014] (“An indication of behavior-based thermal comfort is the discarding/donning or the general presence of an item of clothing, for example. This process can be detected by the image capture device using the methodology described above by determining the clothing insulation value by analyzing/simulating temperature and heat flow information.”) Van Treeck: Paragraph [0015] (“A complete image of a person is obtained in terms of activity, motion, clothing insulation value, morphology, anthropometry and physiological heat balance, including skin/clothing surface temperatures and body core temperatures.”) [The image evaluation device of paragraph [0011] reads on “a received heat computer” that uses the received heat from the solar radiation, the portion of the body receiving the radiation, and the clothing insulation value.]
Van Treeck, Antonini, and Dear do not explicitly teach “a clothing absorption ration of the person”.  However, McNeill teaches:
a clothing absorption ratio of the person McNeill: Introduction, Section 1.2, second full paragraph (“…the effects of clothing on heat absorption is governed by a number of factors. These include the colour of clothing, which has small yet significant effect, (i.e. heat absorption in black garments is greater than in white garments, Nilson 1990); transparency of the surface material, and the insulation values of both the clothing and the air layer.”) [The ratio of colour of the clothing to the heat absorption reads on “a clothing absorption ratio”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Van Treeck, Antonini, Dear, and McNeill before them, to consider the clothing absorption ratio when calculating the received heat of a person.
One of ordinary skill in the art would have been motivated to do this modification because it would improve measurement accuracy of effects of clothing (absorbance/radiance, thickness) on the human thermoregulatory system and the thermal strain caused by solar radiation. (McNeill Abstract and Introduction, section 1.1, second paragraph).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Van Treeck and Antonini and further in view of US Patent Publication No. 2018/0073761 A1 to Iuchi et al. (“Iuchi”).
Regarding dependent claim 22, Van Treeck and Antonini teach all the claimed features of independent claim 1, from which claim 22 depends.  However, Van Treeck and Antonini fail to explicitly teach the features of claim 22.  Iuchi is directed to an air conditioning system. Iuchi teaches the features of claim 22, which recite:
The air conditioner according to claim 1, wherein the parameter comprises at least two parameters set in the air conditioner, and the at least two parameters prescribe the wind direction of the wind and at least one of the wind speed and the wind temperature of the wind. Iuchi: Paragraph [0023] (“The adjustment device 10 includes a temperature adjustment device 16 that adjusts the temperature of air to be delivered to the inside of the room; an air-flow adjustment device 17 that adjusts the flow rate of air to be delivered to the inside of the room; an air-direction adjustment device 18 that adjusts the direction of air to be delivered to the inside of the room…”) Iuchi: Paragraph [0044] (“On the basis of the type of user’s sensitivity and the sensitivity level which are determined by the analysis unit 44, the control unit 45 outputs a control signal to at least one of the temperature adjustment device 16, the air-flow adjustment device 17, the air-direction adjustment device 18, and the deodorizing device 19, each of which is the adjustment device 10 that adjusts the environment inside a room (Step S105). For example, when the type of user's sensitivity is “atsui” and the sensitivity level is “level 5”, the control unit 45 outputs a control signal to the temperature adjustment device 16 and the air-flow adjustment device 17 to set the indoor device 1 to a quick cooling mode.”) [The control signal to the air-direction adjustment device 18, the air-flow adjustment device 17, and the temperature adjustment device 16 to adjust the direction of the air to be delivered, to adjust the flow rate of the air to be delivered, and to adjust the temperature of air to be delivered, respectively, read on “at least two parameters set in the air conditioner, and the at least two parameters prescribe the wind direction of the wind and at least one of the wind speed and the wind temperature of the wind”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Van Treeck, Antonini, Iuchi before them, for the parameter to include at least two parameters set in the air conditioner, and the at least two parameters prescribe the wind direction of the wind and at least one of the wind speed and the wind temperature of the wind.
One of ordinary skill in the art would have been motivated to do this modification such that based on the condition of the person(s) present in a room as taught in Van Treeck and Antonini, the air conditioner is able to output to respond to the person’s sensitivities by outputting a control signal to adjust direction and at least one of the air speed and the temperature as set for user comfort. Iuchi Paragraphs [0044], [0050], and [0052]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Publication No. 2012/0123732 A1 to Matsumoto et al. is directed to an air conditioner with spatial recognition and detection functions for deciding room shape by determining, based on temperature difference information between the floor and walls occurring during air conditioning operation, a human body detection position log, and a capacity zone of the air conditioner

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M. CHOI whose telephone number is (571)272-1473.  The examiner can normally be reached on Monday - Friday 7:30 am to 5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMC/Patent Examiner, Art Unit 2117                                                                                                                                                                                                        
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117